Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-19, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 3, 2017(PCT/US17/020665).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schraga (US 2016/0284154 A1) (hereinafter Schraga) in view of Massey (US 2017/0330460 A1) (hereinafter Massey).

               Regarding claim 1, Schraga discloses a system (FIG. 1, parking enforcement system), comprising a computer programmed (para 057, The information collection unit collecting information from input units - central computer, a computer server) to: in response to receiving a parking transmission from a parked vehicle, transmit a parking authorization credential to the parked vehicle for rebroadcast from the parked vehicle (Abstract, deployable unit read or obtain vehicle identification information from designated parking locations and determine whether a respective vehicle is authorized to be parked in designated parking locations), the parking authorization credential confirming that the parked vehicle is authorized for a parking location (para 024, deployable unit reads license plate information and compare license plate information to determines vehicle authorized to be parked in designated parking locations).
Even though Schraga discloses system transmit a parking authorization credential  to determine vehicle parking authorization, In analogous art, Massey also discloses more specifically authorization credential to the parked vehicle for rebroadcast from the parked vehicle (para 35, received as a broadcast from database, received through database, para 081, A computing device transmit a message as a broadcast message, para 086, authentication agent 120  receiving information on parked vehicles, and  comparing parked vehicles to authorized vehicle module 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of obtaining vehicle identification information directly from one or more vehicles located in designated parking locations and determine whether a respective vehicle is authorized to be parked in one of the designated parking locations disclosed by Schraga to determining that the parked vehicle is not one of the authorized vehicles in the parking database  as taught by Massey to use system minimizes the opportunity for an erroneous identification of a vehicle that is authorized to park in a parking area as a vehicle that is unauthorized to park in the parking area, reducing costs associated with litigation, damage claims, and loss of business that would result from towing a vehicle that is authorized to park in the parking area [Massey, paragraph 0018].
Regarding claim 2, Schraga fails to discloses the system of claim 1, further comprising a computer in the parked vehicle, the computer in the parked vehicle programmed to rebroadcast the parking authorization credential.
In analogous art, Massey discloses the system of claim 1, further comprising a computer in the parked vehicle, the computer in the parked vehicle programmed to rebroadcast the parking authorization credential (para 35, received as a broadcast from database, received through database, para 081, computing device transmit a message as a broadcast message, para 086, authentication agent 120  receiving information on parked vehicles, and  comparing parked vehicles to authorized vehicle module 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of obtaining vehicle identification information directly from one or more vehicles located in designated parking locations and determine whether a respective vehicle is authorized to be parked in one of the designated parking locations disclosed by Schraga to determine that parked vehicle is not one of authorized vehicles in parking database  as taught by Massey to use system receiving information regarding authorized vehicles, also receives permissible parking times related to the authorized vehicles or designated spaces to minimizes the opportunity for an erroneous identification of a vehicle that is authorized to park in a parking area as a vehicle [Massey, paragraph 0069].
Regarding claim 3, Schraga discloses the system of claim 2, further comprising a computer in a parking enforcement vehicle, the computer in the parking enforcement vehicle programmed to receive the parking authorization credential rebroadcast from the parked vehicle and, based on the parking authorization credential, determine that the parked vehicle is in violation of a parking law (para 06, violation manager for determining whether a violation has occurred and generating a notice of violation, para 08, microcontroller initiates an interrogation at the associated parking space where license plate of a parked vehicle is located upon determining parking violation, para 076, IG. 4, system read or obtain vehicle identification information from vehicles located in designated parking locations and determine whether vehicle is authorized to be parked in designated parking locations and determine violation).
Regarding claim 4, Schraga discloses the system of claim 3, wherein the computer in the parking enforcement vehicle transmits an electronic parking ticket to the computer in the parked vehicle based on acquiring physical confirmation that the parked vehicle is in violation of the parking law (para 079, parking officer could then stop and issue that vehicle with a parking ticket or violation citation. This can occur in real time and take place either at vehicle's location, sent remotely, electronically, or sent via mail).
Regarding claim 5, Schraga discloses the system of claim 4, wherein physical confirmation that the parked vehicle is in violation of the parking law includes acquiring human visual confirmation by an occupant, acquiring computer visual confirmation via vehicle sensors including a video camera and network confirmation via a short-range wireless network, that the parked vehicle is in violation of the parking law (para 32, vehicles located in the designated parking locations, producing an audible or visual indication recognizable to determined to not be authorized to be parked, para 43, visual information receiving unit structured and arranged to receive visual information associated with vehicle located in specific area, para 23, vehicle identification information obtained from vehicles wirelessly).
Regarding claim 6, Schraga discloses the system of claim 5, wherein the computer determines a probability that the parked vehicle will be in violation of the parking law based on the parking authorization credential (para 06, violation manager for determining whether a violation has occurred and generating a notice of violation, para 076, IG. 4, system read or obtain vehicle identification information from vehicles located in designated parking locations and determine whether vehicle is authorized to be parked in designated parking locations and determine violation).
Regarding claim 7, Schraga discloses the system of claim 6, wherein the computer directs the parking enforcement vehicle to the parking location based on the probability the parked vehicle will violate a parking law (para 74, law enforcement computer system (or cloud) that determine, at the time when vehicle information is input, whether that vehicle is in violation, para 06, violation manager for determining whether a violation has occurred and generating a notice of violation) .
Regarding claim 8, Schraga discloses the system of claim 7, wherein the parking authorizing credential includes vehicle identification, a time stamp, payment authorization, the parking location and previous parking information (para 056,  making payment for a designated amount of parking time, and/or provides driver with evidence of such authorization, e.g., a receipt or ticket, para 63, Data pertaining to the parking violation, include, but is not limited to time, date, and location of violation, para 74, authorized to park in a designated location for a designated time period and showing payment made or required).
Regarding claim 9, Schraga discloses the system of claim 8, wherein the previous parking information includes information regarding parking tickets issued to the parked vehicle in a preceding time period (para 79, DU would record flagged vehicle information and upload this information to cloud for use in a later legal or quasi-legal proceeding, para 63, data containing history of vehicle driven by the user such as criminal record (s)/conviction(s), parking permits and similar type unpaid or paid for parking exemptions (e.g. restricted district parking permit which includes data such as permit number, validity status, period of validity, etc.)).
Regarding claim 10, Schraga discloses the system of claim 2, wherein the computer in the parked vehicle includes a smartphone (para 64, user data communicating to and from parking meter, and use mobile transmitter, cellular telephone, or hand-held PC to establish a communication link with the meter, para 71, Consumers utilizing devices such as smarty phones to make payment electronically).
Regarding claim 11, Schraga discloses a method (FIG. 1, parking enforcement system), comprising: receiving a parking signal from a parked vehicle; and transmitting a parking authorization credential to the parked vehicle for rebroadcast from the parked vehicle (Abstract, deployable unit read or obtain vehicle identification information from designated parking locations and determine whether a respective vehicle is authorized to be parked in designated parking locations), the parking authorization credential confirming that the parked vehicle is authorized for a parking location (para 024, deployable unit reads license plate information and compare license plate information to determines vehicle authorized to be parked in designated parking locations).
Even though Schraga discloses system transmit a parking authorization credential  to determine vehicle parking authorization, In analogous art, Massey also discloses more specifically authorization credential to the parked vehicle for rebroadcast from the parked vehicle (para 35, received as a broadcast from database, received through database, para 081, A computing device transmit a message as a broadcast message, para 086, authentication agent 120  receiving information on parked vehicles, and  comparing parked vehicles to authorized vehicle module 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of obtaining vehicle identification information directly from one or more vehicles located in designated parking locations and determine whether a respective vehicle is authorized to be parked in one of the designated parking locations disclosed by Schraga to determining that the parked vehicle is not one of the authorized vehicles in the parking database  as taught by Massey to use system minimizes the opportunity for an erroneous identification of a vehicle that is authorized to park in a parking area as a vehicle that is unauthorized to park in the parking area, reducing costs associated with litigation, damage claims, and loss of business that would result from towing a vehicle that is authorized to park in the parking area [Massey, paragraph 0018].
Regarding claim 12, Schraga fails to disclose the method of claim 11, rebroadcasting, from the parked vehicle, the parking authorization credential.
In analogous art, Massey discloses the system of claim 1, further comprising a computer in the parked vehicle, the computer in the parked vehicle programmed to rebroadcast the parking authorization credential (para 35, received as a broadcast from database, received through database, para 081, A computing device transmit message as a broadcast message, para 086, authentication agent 120  receiving information on parked vehicles, and  comparing parked vehicles to authorized vehicle module 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of obtaining vehicle identification information directly from one or more vehicles located in designated parking locations and determine whether a respective vehicle is authorized to be parked in one of the designated parking locations disclosed by Schraga to determine that parked vehicle is not one of authorized vehicles in parking database  as taught by Massey to use system receiving information regarding authorized vehicles, also receives permissible parking times related to the authorized vehicles or designated spaces to minimizes the opportunity for an erroneous identification of a vehicle that is authorized to park in a parking area as a vehicle [Massey, paragraph 0069].
Regarding claim 13, Schraga discloses the method of claim 12, further comprising receiving, in the parking enforcement vehicle, the parking authorization credential rebroadcast from the parked vehicle and, based on the parking authorization credential, determining that the parked vehicle is in violation of a parking law (para 06, violation manager for determining whether a violation has occurred and generating a notice of violation, para 08, microcontroller initiates an interrogation at the associated parking space where license plate of a parked vehicle is located upon determining parking violation, para 076, IG. 4, system obtain vehicle identification information from vehicles located in designated parking locations and determine whether vehicle is authorized to be parked in designated parking locations and determine violation).
Regarding claim 14, Schraga discloses the method of claim 13, further comprising transmitting from the parking enforcement vehicle an electronic parking ticket to the computer in the parked vehicle based on acquiring physical confirmation that the parked vehicle is in violation of the parking law (para 079, parking officer stop and issue that vehicle with a parking ticket or violation citation. This occur in real time and take place either at vehicle's location, sent remotely, electronically, or sent via mail).
Regarding claim 15, Schraga discloses the method of claim 14, wherein physical confirmation that the parked vehicle is in violation of the parking law includes acquiring human visual confirmation by an occupant, acquiring computer visual confirmation via vehicle sensors including a video camera and network confirmation via a short-range wireless network, that the parked vehicle is in violation of the parking law (para 32, vehicles located in the designated parking locations, producing an audible or visual indication recognizable to determined to not be authorized to be parked, para 43, system receive visual information associated with vehicle located in specific area, para 23, vehicle identification information obtained from vehicles wirelessly).
Regarding claim 16, Schraga discloses the method of claim 15, further comprising determining a probability that the parked vehicle will be in violation of the parking law based on the parking authorization credential (para 06, violation manager for determining whether a violation has occurred and generating a notice of violation, para 076, IG. 4, system read or obtain vehicle identification information from vehicles located in designated parking locations and determine whether vehicle is authorized to be parked in designated parking locations and determine violation).
Regarding claim 17, Schraga discloses the method of claim 16, further comprising directing the parking enforcement vehicle to the parking location based on the probability the parked vehicle will violate a parking law (para 74, law enforcement computer system (or cloud) determine, when vehicle information is input, whether that vehicle is in violation, para 06, violation manager for determining whether a violation has occurred and generating a notice of violation).
Regarding claim 18, Schraga discloses the method of claim 17, wherein the parking authorizing credential includes vehicle identification, a time stamp, payment authorization, the parking location and previous parking information (para 056,  making payment for a designated amount of parking time, provides driver with evidence of such authorization, e.g., a receipt or ticket, para 63, Data pertaining to parking violation, time, date, and location of violation, para 74, authorized to park in a designated location for a designated time period and showing payment made or required).
Regarding claim 19, Schraga discloses the method of claim 18, wherein the previous parking information includes information regarding parking tickets issued to the parked vehicle in a preceding time period (para 79, DU would record flagged vehicle information and upload this information to cloud for use in a later legal or quasi-legal proceeding, para 63, data containing history of vehicle driven by the user such as criminal record (s)/conviction(s), parking permits and unpaid or paid for parking exemptions (e.g. restricted district parking permit which includes data such as permit number, validity status, period of validity, etc.)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689